Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to After Final Pilot program claims filed on 12/15/2021. Claims 1 and 6-7 is/are amended. Further, claims 1 and 6-7 are amended, claims 2-3 are cancelled, as a result of the Examiner’s Amendment and interview conducted on January 31st, 2022 included herein. Claims 1 and 4-9 are therefore pending and currently under consideration for patentability. The Information Disclosure Statement (IDS) filed on December 15th, 2021, has been acknowledged.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Scott Strickland (Reg. No. 63,299) on January 31st, 2022. The application has been amended as follows:
Amendments to the Claims:
(Currently amended) An on-board device mounted on a vehicle, the device comprising:		
	a controller comprising at least one processor and associated memory 
	transmit, to a mobile terminal that can be carried by a user, an instruction for obtaining permission of the user to pick up an image with a camera of the mobile terminal during use of the vehicle by the user; and
	if the permission of the user to pick up an image is obtained, execute a process for unlocking the vehicle to make the vehicle available to the user,
	wherein the controller is further configured to:
instruct the mobile terminal to pick up a plurality of images by using the camera in a repeated manner during use of the vehicle; 
		obtain the images picked up by the camera of the mobile terminal;
	obtain location information on locations at which the images have been picked up with the camera; and
	transmit the images and the location information to an external server.	
	2-3.	(Cancelled) 
4.	(Previously Presented) The on-board device as set forth in claim 1, wherein
	the controller is further configured to instruct the mobile terminal to output an advertisement from an output unit of the mobile terminal.
	5.	(Previously Presented)  The on-board device as set forth in claim 4, wherein
	the controller is further configured to:
		obtain an attribute of the user of the mobile terminal; and
	decide a content of the advertisement to be outputted from the output unit according to the attribute of the user.
	6.	(Currently amended) An information processing method performed by an on-
		transmitting, to a mobile terminal that can be carried by a user, an instruction for obtaining permission of the user to pick up an image with a camera of the mobile terminal during use of the vehicle by the user; and
	if the permission of the user to pick up an image is obtained, executing a process for unlocking the vehicle to make the vehicle available to the user,
		wherein the method further comprises:
		instructing the mobile terminal to pick up a plurality of images by using the camera in a repeated manner during use of the vehicle; 
		obtaining the images picked up by the camera of the mobile terminal;
		obtaining location information on locations at which the images have been picked up with the camera; and
		transmitting the images and the location information to an external server.	
	7.	(Currently amended) A non-transitory storage medium which stores a program for causing an on-board device mounted on a vehicle to execute an information processing method, the on-board device comprising a processor and associated memory, and the information processing method comprising:
	transmitting, to a mobile terminal that can be carried by a user, an instruction for obtaining permission of the user to pick up an image with a camera of the mobile terminal during use of the vehicle by the user; and

		wherein the method further comprises:
		instructing the mobile terminal to pick up a plurality of images by using the camera in a repeated manner during use of the vehicle; 
		obtaining the images picked up by the camera of the mobile terminal;
		obtaining location information on locations at which the images have been picked up with the camera; and
		transmitting the images and the location information to an external server.	
	8.	(Previously Presented) A vehicle comprising:
	 	the on-board device as set forth in claim 1; and
		an electronic lock configured to lock and unlock the vehicle, 
		wherein the controller executes the process for unlocking the vehicle by controlling the electronic lock.  
9.	(Previously Presented) The vehicle as set forth in claim 8, wherein the vehicle is a bicycle, an automobile, a motorcycle, a wheelchair, a standing ride type electric vehicle, a rickshaw, a stroller, a shopping cart, or a carry cart.

Claim Rejections - 35 USC §112 – Withdrawn
With respect to claims 1 and 4-9 under 35 USC §112 rejection for pending claims 1 and 4-9 is/are withdrawn. (Refer to Applicant’s arguments dated 12/15/2021, page(s) 5-7).
Claim Rejections - 35 USC §101 – Withdrawn
With respect to claims 1 and 4-9 under 35 U.S.C. 101 been fully considered and patent eligible. 
More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of instruct to pick up a plurality of images in a repeated manner during use of the vehicle, obtain the images picked up, obtain location information on locations at which the images have been picked up and transmit the images and the location information, i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas (i.e. “PEG” Revised Step 2A Prong One=Yes).
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of obtaining permission of the user to pick up an image with a camera of the mobile terminal during use of the vehicle by the user, and if the permission of the user to pick up an image is obtained, execute a process for unlocking the vehicle to make the vehicle available to the user. instruct the mobile terminal to pick up a plurality of images by using the camera in a repeated manner during use of the vehicle, obtain the images picked up by the camera of the mobile terminal, obtain location information on locations at which the images have been picked up with the camera and transmit the images and 
More specifically, the Examiner notes that as per [0027-0028], it is stated that “on-board device 110 communicates with the user terminal 200, so that it performs user authentication, gets a consent to pick up an image, makes an instruction for picking up an image, obtains a picked-up image, etc. The on-board device 110 transmits the image obtained from the user terminal 200 to the management server 300. The on-board device 110 also carries out the control for outputting an advertisement from the user terminal 200. The management server 300 is a server for managing the vehicle 100. In this embodiment, the on-board device 110 transmits the picked-up image taken by the user terminal 200 to the management server 300. The management server 300 may have a function to provide the on-board device 110 with advertisement information to be presented from the user terminal 200 …”
Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 1 and 4-9 are deemed patent eligible.
Claim Rejections - 35 USC §102/103 – Withdrawn
With respect to claims 1 and 4-9 under 35 USC §102/103 rejection for pending claims 1 and 4-9 is/are withdrawn. (Refer to Final Office Action dated 10/15/2021, page(s) 2).
Allowable Subject Matter
Claims 1 and 4-9 are allowed. The closest prior art of record is JP 2018092385A (“Togashi”). 
The following is an examiner’s statement of reasons for allowance:
The Examiner was unable to find the specific limitation of obtaining permission of the user to pick up an image with a camera of the mobile terminal during use of the vehicle by the user, and if the permission of the user to pick up an image is obtained, execute a process for unlocking the vehicle to make the vehicle available to the user. instruct the mobile terminal to pick up a plurality of images by using the camera in a repeated manner during use of the vehicle, obtain the images picked up by the camera of the mobile terminal, obtain location information on locations at which the images have been picked up with the camera and transmit the images and the location information to an external server thereto.
Furthermore, as it relates to the current independent claims 1 and 6-7, the Examiner notes the previously found prior art reference of Togashi was directed towards the entirety of the claimed subject matter and was the best known reference to one of ordinary skill in the art to address the instant claims, however Togashi simply does not disclose and/or teach the specific limitation to obtaining permission of the user to pick up an image with a camera of the mobile terminal during use of the vehicle by the user, and if the permission of the user to pick up an image is obtained, execute a process for unlocking the vehicle to make the vehicle available to the user, instruct the mobile terminal to pick up a plurality of images by using the camera in a repeated manner during use of the vehicle, obtain the images picked up by the camera of the mobile terminal, obtain location information on locations at which the images have been picked up with the camera and transmit the images and the location information to an external server.

Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL reference remedies the deficiencies of the previously applied Togashi reference, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM UBALE/Primary Examiner, Art Unit 3682